Bell, J.
This was a suit by a daughter against the executrix of her father’s estate for personal services rendered and for food, medicines, and medical services furnished him or procured by her for him during his last illness. There were facts and circumstances in evidence sufficient to authorize the inference that both the plaintiff and her father contemplated at the time of the transactions that she should be compensated by him or out of his estate. There was, in addition, even some proof of an express contract to that effect. See Chatham Co. v. Painter Eng. Co., 28 Ga. App. 383 (1) (111 S. E. 82). The verdict found for the plaintiff (for considerably less than the sum sued for) was amply supported, and, no error of law being complained of, the judgment of the trial court in overruling the motion of the defendant for a new trial will not be interfered with. See, in this connection, Phinazee v. Bunn, 123 Ga. 230 (1) (51 S. E. 300).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., eoneur.